         Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



JLT SPECIALTY LIMITED, MARSH
LIMITED, AND MARSH SERVICES LIMITED,

                    Applicants,
                                              Misc. Case No. 1:20-mc-254
IN RE EX PARTE APPLICATION OF JLT
SPECIALTY LIMITED, MARSH LIMITED,
AND MARSH SERVICES LIMITED FOR AN
ORDER PURSUANT TO 28 U.S.C. § 1782 TO
CONDUCT DISCOVERY FOR USE IN
FOREIGN PROCEEDINGS




 MEMORANDUM OF LAW IN SUPPORT OF APPLICATION FOR AN ORDER TO
          CONDUCT DISCOVERY UNDER 28 U.S.C. § 1782




                                        Peter R. Chaffetz
                                        Andrew L. Poplinger

                                        CHAFFETZ LINDSEY LLP
                                        1700 Broadway, 33rd Floor
                                        New York, NY 10019
                                        Tel. (212) 257-6960
                                        Fax (212) 257-6950

                                        Attorneys for JLT Specialty Limited, Marsh
                                        Limited, and Marsh Services Limited
                  Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 2 of 14




                                                    TABLE OF CONTENTS
                                                                                                                                         Page

I.    Preliminary Statement ..............................................................................................................1

II. Factual Background ..................................................................................................................1

           A. Relevant Parties .............................................................................................................2

           B. The Dispute Before the English High Court ..................................................................3

           C. Relief Sought Through this Application ........................................................................5

III. Argument ..................................................................................................................................5

           A. Courts Routinely Grant § 1782 Relief Ex Parte ............................................................5

           B. The Application Satisfies the Statutory Requirements of § 1782 ..................................6

                      1. BGC Partners “Resides” in the Southern District of New York ........................6

                      2. Applicants Seek Discovery for Use in Foreign Proceedings .............................7

                      3. The Application is Made by an “Interested Person” ..........................................7

           C. The Intel Discretionary Factors Favor Granting this Application .................................8

                      1. BGC Partners is Outside the Jurisdiction of the English Court .........................8

                      2. The English Court is Receptive to this Court’s Assistance ...............................9

                      3. The Application is Not an Attempt to Circumvent Proof-Gathering
                         Limitations Under English Law .......................................................................10

                      4. The Discovery Sought is Not Unduly Intrusive or Burdensome .....................10

IV. Conclusion ..............................................................................................................................11




                                                                       i
            Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 3 of 14




I.     Preliminary Statement

       By this application, JLT Specialty Limited, Marsh Limited, and Marsh Services Limited

(“Applicants”), seek an ex parte order pursuant to 28 U.S.C. § 1782 authorizing them to take

discovery from Respondent BGC Partners, Inc. (“BGC Partners”). Applicants will use this

discovery in aid of an ongoing judicial proceeding in the English High Court, Queen’s Bench

Division. In that proceeding, Applicants have sued to recover damages suffered as the result of an

unlawful conspiracy implemented by defendants David Gordon and Ed Broking LLP (an insurance

brokerage business) to poach brokers, other staff and clients from Applicants’ highly specialized

fine art, jewelry and specie (“FAJS”) insurance brokerage business. Mr. Gordon is a former

executive of Applicants’ brokerage operations who recently moved to Ed Broking. Ed Broking is

a subsidiary of and is controlled by Respondent BGC Partners.

       This is a prototypical case for § 1782 discovery. The Respondent BGC Partners, through

its close relationship and control over Ed Broking and involvement in Mr. Gordon’s recruitment,

most certainly possess evidence that is highly relevant to the English Court’s resolution of

Applicants’ claims.    The disclosure of that information will enhance the English Court’s

understanding of the underlying facts and help it adjudicate Applicants’ claims. However, BGC

Partners is not a party to the English action or otherwise subject to discovery in England.

Accordingly, this is the classic circumstance in which Congress intended § 1782 discovery to assist

foreign courts. As set forth fully herein, this Application meets the statutory requirements of §

1782, and all relevant discretionary factors weigh strongly in favor of an order granting this

Application.

II.    Factual Background

       The relevant facts are set forth in the accompanying declarations of Christopher Anthony

Bushell (“Bushell Decl.”) and Peter R. Chaffetz (“Chaffetz Decl.”) and the exhibits thereto. On
                                                1
             Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 4 of 14




March 18, 2020, Applicants initiated proceedings before the English High Court of Justice,

Queen’s Bench Division, captioned JLT Specialty Ltd. et al. v. David Gordon et al., QB-2020-

001110 (the “English Proceeding”). Bushell Decl., Ex. A. The English Proceeding concerns

Applicants’ claims arising from the unlawful poaching of an entire team of insurance brokers and

clients in the specialized FAJS area. Id. We set forth here the basic facts related to Applicants’

claims in the English Proceeding, and the close relationship between BGC Partners and the

defendants before the English High Court. These facts establish the need for the discovery

Applicants seek.

        A.     Relevant Parties

        Applicants. Applicants are part of the Marsh and McLennan group of companies.

Applicants JLT Specialty Limited and Marsh Limited are leading specialty insurance brokers.

Bushell Dec., ¶ 10. Applicant Marsh Services Limited is a service company that employs

individuals who work in the business of the JLT Specialty Limited and Marsh Limited (and other

group companies). Id. The FAJS market is one of the sectors in which Applicants provide

brokerage services. Id.

        Ed Broking LLP. Ed Broking is an insurance broker operating in the United Kingdom in

competition with Applicants. Id., ¶ 11. Shortly after being acquired by a subsidiary of BGC

Partners in January of 2019, Ed Broking hired away a team of brokers and other staff who were

part of Applicants’ FAJS business. Id., ¶ 13. Ed Broking is a defendant in the English Proceeding.

Id., ¶ 2.

        David Gordon. David Gordon is the former Chief Executive Officer of Applicants’ FAJS

team in the United Kingdom. Id., ¶ 12. In or about September/October 2019, Ed Broking recruited

Mr. Gordon to serve as Chief Executive Officer of the new FAJS division which Ed Broking was

setting up. Mr. Gordon is also a defendant in the English Proceeding. Id.
                                                2
              Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 5 of 14




        BGC Partners, Inc. BGC Partners is a corporation organized under the laws of the State

of Delaware with its principal place of business in New York, New York. Chaffetz Decl., ¶ 6.

Based on information available to Applicants, BGC Partners, as a controlling parent entity of Ed

Broking, was instrumental in Ed Broking’s plans to expand into the FAJS market, and BGC

Partners’s executives and senior management provided assistance to Ed Broking in devising its

scheme to poach Applicants’ employees and clients as part of BGC Partners’s overall

organizational growth strategy. Bushell Dec., ¶ 14.

        B.      The Dispute Before the English High Court

        Applicants’ claims in the English Proceeding arise out of Applicants’ former FAJS

executive David Gordon’s surreptitious and unlawful recruitment of an entire team of employees

to move en masse from Applicants to Ed Broking to establish the latter’s FAJS business. Bushell

Decl., ¶ 5.

        Together, Mr. Gordon and Ed Broking assisted each other to set up the new FAJS division

by recruiting further employees from Applicants’ FAJS team for whom Mr. Gordon was

responsible and in respect of which Mr. Gordon owed Applicants duties of loyalty. Id., ¶ 13.

Following the approval of the new FAJS division by BGC Partners, between January 15 and

February 28, 2020, Mr. Gordon and Ed Broking coordinated the resignation of 20 employees from

Applicants (the “Departing Employees”). Id. The Departing Employees left to join Ed Broking

and form a new team again under the leadership of Mr. Gordon. Id.

        Applicants aver in the English Proceeding that Mr. Gordon’s and Ed Broking’s conspiracy

to poach the Departing Employees and clients was unlawful because their actions (amongst other

things): (i) entailed the breach of contractual and/or fiduciary duties owed to Applicants by Mr.

Gordon and other Departing Employees who acted as “recruiting sergeants;” and (ii) those

breaches of contract were induced by one or both of the defendants. Id., ¶ 5. Applicants seek
                                               3
            Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 6 of 14




monetary damages and equitable relief in the English Proceeding. Id.

       Given its close relationship with Ed Broking and known involvement in the recruitment of

Mr. Gordon, BGC Partners is extremely likely to have relevant information that will aid the

English Court in resolving Applicants’ claims. Bushell Decl., ¶ 19.

       At the time Ed Broking was acquired by BGC Partners in January of 2019, Ed Broking had

no substantial FAJS team of its own. Id., ¶ 14. BGC Partners, through its agents and managers,

assisted, fostered and encouraged Ed Broking to recruit Mr. Gordon and encouraged Mr. Gordon

to assist Ed Broking to poach Applicants’ employees and clients as a means of establishing a FAJS

team at Ed Broking. Id.

       As part of Ed Broking’s efforts to recruit Mr. Gordon, executives from BGC Partners met

with him on several occasions. Id., ¶ 16. This included meetings with Steve Hearn, the CEO of

BGC Partners’s insurance division (the BGC Insurance Group) and Andrew Wallin, the Chief

Commercial Officer of the BGC Insurance Group. Id. During the course of those discussions,

BGC Partners told Mr. Gordon that he was to “come in and set up a new operation.” Id.

       In the English Proceeding, Ed Broking has admitted that BGC Partners “supported” its

wish to expand its insurance brokerage business and BGC Partners gave “approval” to Ed Broking

to establish a FAJS division. Id., ¶ 15. Further, Ed Broking admits that, from about September or

October 2019, Ed Broking and BGC Partners discussed setting up the new FAJS operation and

team, for which Mr. Gordon became CEO. Id.

       Applicants have additional reason to believe that BGC Partners was instrumental in Mr.

Gordon’s and Ed Broking’s scheme to poach Applicants’ FAJS team and clients. First, BGC

Partners was involved in Ed Broking’s decision to expand into the FAJS sector, and, as a

shareholder, it stands to benefit if Ed Broking’s entry into the FAJS sector succeeds. Id., ¶¶ 11,


                                                4
            Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 7 of 14




14-15. Second, BGC Partners’s management was in direct contact with Mr. Gordon in connection

with his move to Ed Broking. Id., ¶ 16. Finally, as explained in greater detail in the Bushell Decl.,

the English Courts have previously found that BGC Partners (through another UK subsidiary, BGC

Brokers LLP), has engaged in similar unlawful recruitment schemes to build and expand its

broking business by poaching their competitors’ employee teams and clients. Id., ¶ 17.

       C.      Relief Sought Through this Application

       Applicants seek an order permitting them to serve BGC Partners with the proposed

subpoena attached as Exhibit A to the Chaffetz Decl. As set forth therein, Applicants seek a

narrowly-defined class of documents related to the Respondent’s involvement in the events giving

rise to the English Proceeding, including its involvement in Ed Broking’s decision to enter into the

FAJS market and its efforts to encourage and assist Ed Broking’s and Mr. Gordon’s unlawful

recruitment and poaching of Applicants’ employees.           Applicants also seek the deposition

testimony of a corporate representative covering a similarly narrow set of topics concerning BGC

Partners’s involvement in the events that precipitated Ed Broking’s poaching of Applicants’

employees and clients.

III.   Argument

       A.      Courts Routinely Grant § 1782 Relief Ex Parte

       It is well-settled that courts may grant § 1782 relief ex parte. Indeed, the Second Circuit

has recognized that “it is neither uncommon nor improper for district courts to grant applications

made pursuant to § 1782 ex parte. The respondent's due process rights are not violated, because

he can later challenge any discovery request by moving to quash pursuant to Federal Rule of Civil

Procedure 45(c)(3).” Gushlak v. Gushlak, 486 F. App'x 215, 217 (2d Cir. 2012). Accordingly,

courts in this District have recognized their authority to grant applications for discovery in aid of

foreign proceedings under § 1782 on an ex-parte basis. See, e.g., In re Hornbeam Corp., No.

                                                 5
            Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 8 of 14




14MISC424PART1, 2015 WL 13647606, at *4 (S.D.N.Y. Sept. 17, 2015), aff'd, 722 F. App'x 7

(2d Cir. 2018), and aff'd, 722 F. App'x 7 (2d Cir. 2018); see also Comm. on Int’l Commercial

Disputes, N.Y.C. Bar Ass’n, 28 U.S.C. § 1782 as a Means of Obtaining Discovery in Aid of

International        Commercial    Arbitration—Applicability        and     Best     Practices     15,

http://www.nycbar.org/pdf/report/1782_Report.pdf. (“Section 1782 applications may be made on

an ex parte basis by a party (or nonparty) directly to a district court, without the need to notify in

advance the party from whom discovery is sought or the adverse party in the foreign proceeding.”)

       B.       The Application Satisfies the Statutory Requirements of § 1782

       Section 1782 imposes three mandatory requirements for a discovery subpoena:

                (1) the person from whom discovery is sought resides (or is found) in the district of
                the district court to which the application is made;

                (2) the discovery must be for use in a proceeding before a foreign tribunal; and

                (3) the application must be made by a foreign or international tribunal or any
                interested person.

See Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012). This

Application easily satisfies each of these requirements.

                1.       BGC Partners “Resides” in the Southern District of New York

       BGC Partners “resides” in the in the Southern District of New York, as required by § 1782.

A corporation “resides or is found” in the district where it maintains its principal place of business.

See In re Application of Del Valle Ruiz, 342 F. Supp. 3d 448, 459 (S.D.N.Y. 2018) (finding

corporation with principal place of business in district satisfied “resides or is found” requirement

under § 1782). BGC Partners is a Delaware corporation that maintains its principal place of

business in the Southern District of New York. Chaffetz Decl., Ex. B. Its executive offices are

located at 499 Park Avenue in Manhattan. Id. Thus, BGC Partners resides in this District within

the meaning of § 1782. See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924

                                                  6
             Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 9 of 14




(2011) (ruling that a corporate entity “resides” in places where it has continuous and systematic

contacts, prime examples of which are the place of incorporation and the principal place of

business).

               2.      Applicants Seek Discovery for Use in Foreign Proceedings

       Applicants also satisfy the second requirement that the discovery sought be “for use” in the

foreign proceeding. The Second Circuit has explained that the “for use in a proceeding in a foreign

or international tribunal” factor turns on: (1) whether there actually is a foreign proceeding; and

(2) whether the foreign proceeding is adjudicative in nature. Euromepa, S.A. v. R. Esmerian, Inc.,

154 F.3d 24, 27 (2d Cir. 1998). The “for use” requirement is satisfied by showing that the applicant

will use the materials sought at some stage of a foreign proceeding “to increase her chance of

success” in the foreign proceeding. Mees v. Buiter, 793 F.3d 291, 298-99 (2d Cir. 2015) (“The

plain meaning of the phrase ‘for use in a proceeding’ indicates something that will be employed

with some advantage or serve some use in the proceeding — not necessarily something without

which the applicant could not prevail.”)

       The English Proceeding is currently pending before the High Court. Bushell Decl. ¶ 2.

Applicants’ intend to use the discovery obtained from BGC Partners in the English Proceeding to

prove the origin and scope of the conspiracy by its affiliates Ed Broking and Mr. Gordon, the two

defendants in the English Proceeding, to poach Applicants’ employees and clients. Id., ¶ 3. Thus,

the second mandatory requirement is satisfied.

               3.      The Application is Made by an “Interested Person”

       Applicants are the claimants in the English Proceeding, and therefore the paradigmatic

“interested persons” within the meaning of § 1782. See Intel Corp., 542 U.S. at 256 (“No doubt

litigants are included among, and may be the most common example of, the ‘interested person [s]’

who may invoke § 1782.”)
                                                 7
            Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 10 of 14




       C.        The Intel Discretionary Factors Favor Granting this Application

       When an application under § 1782 meets the statutory requirements, the reviewing court

should then “consider whether the purposes of § 1782 are best served by approving [the]

application.” In re Application of 000 Promneftstroy, 134 F. Supp. 3d 789, 792 (S.D.N.Y. 2015)

(citations and quotations omitted). The “twin aims” of the statute are “providing efficient means

of assistance to participants in international litigation in our federal courts and encouraging foreign

countries by example to provide similar means of assistance to our courts.” Intel, 542 U.S. at 252.

       The United States Supreme Court has identified four factors to guide a court's

determination:

                 (1) whether the material sought is within the foreign tribunal’s jurisdictional reach
                 and thus accessible absent § 1782 aid;

                 (2) the nature of the foreign tribunal, the character of the proceedings underway
                 abroad, and the receptivity of the foreign government or the court or agency abroad
                 to U.S. federal-court assistance;

                 (3) whether the § 1782 request conceals an attempt to circumvent foreign proof-
                 gathering restrictions or other policies of a foreign country or the United States; and

                 (4) whether the subpoena contains unduly intrusive or burdensome requests.

Intel Corp., 542 U.S. at 264-65. BGC Partners has material information that is highly relevant to

the English Court’s adjudication of Applicants’ claims, which it cannot be compelled to produce

in that proceeding due to limitations on the English Court’s jurisdiction. Not surprisingly, all of

these factors weigh strongly in favor of granting § 1782.

                 1.     BGC Partners is Outside the Jurisdiction of the English Court

       If the person from whom discovery is sought is not a party to the foreign action, and not

subject to compulsory process in the foreign court, this first factor weighs in favor of granting the

application. Intel Corp., 542 U.S. at 264.

       Here, BGC Partners is neither party to the English Proceeding nor otherwise subject to the

                                                   8
           Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 11 of 14




English Court’s jurisdiction to compel discovery. Bushell Decl., ¶ 18. Thus, this factor weighs in

favor of granting this Application. See Intel Corp., 542 U.S. at 244.

               2.     The English Court is Receptive to this Court’s Assistance

       The inquiry under the second factor is whether the foreign court is more likely to accept or

reject evidence obtained through § 1782. There is a strong presumption in favor of the foreign

court's receptivity, and the Court should only find the foreign court unreceptive to assistance if

there is “authoritative proof” that the foreign court “would reject evidence obtained with the aid

of [§] 1782.” Euromepa, 51 F.3d at 1099-101.

       Here there is no reason at all to think that the English High Court would reject evidence

obtained with the aid of § 1782. To the contrary, the English courts are receptive to § 1782

assistance from U.S. federal courts and will admit evidence obtained with the aid of § 1782. See,

e.g., Teva Pharma B.V. v Amgen, Inc [2013] EWHC 3711 (Pat) (“Furthermore, there are other

potential ways for Teva to obtain disclosure from AI even if AI ceases to remain a party. Even if

no order could be made under CPR Rule 31.17 because AI is outside the jurisdiction (as to which

I express no view), Teva could make an application in the USA under 28 USC § 1782.”); Nokia

Corp v InterDigital Technology Corp [2004] EWHC 2920 (Pat) (“[T]he English court should not,

subject to the caveat [regarding actions contrary to law], concern itself with the manner in which

the material sought to be admitted is obtained.”). Indeed, in Intel, the Supreme Court cited the

case of South Carolina Insurance Co. v Assurantie Maatschappis “De Zeven Provincien” N.V.,

[1987] 1 AC 24, in which the House of Lords ruled that non-discoverability under English law did

not prevent litigants in an English court from seeking discovery in the United States pursuant to §

1782. Intel, 542 U.S. at 262. And this Court has accordingly granted § 1782 relief on the

understanding that English courts would not reject such assistance. See, e.g., In re Application of

Guy, No. M 19-96, 2004 WL 1857580, at *2 (S.D.N.Y. Aug. 19, 2004) (“Nor is there any reason
                                                9
           Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 12 of 14




to suppose that the government of the United Kingdom would disfavor granting Applicants relief

under § 1782.”).

       This factor therefore clearly weighs in favor of granting this Application.

               3.      The Application is Not an Attempt to Circumvent Proof-Gathering
                       Limitations Under English Law

       This factor focuses on whether the foreign court imposes a substantive prohibition against

seeking the evidence at issue, but it does not require that the discovery sought would be available

in the foreign proceeding. Intel, 542 U.S. at 261 (finding §1782's text does not impose “a generally

applicable foreign-discoverability rule”); Mees v. Buiter, 793 F.3d 291, 303 (2d Cir. 2015)

(“Section 1782 contains no foreign-discoverability requirement.”).

       As noted above, English courts are generally receptive to assistance from U.S. Courts under

§ 1782, and there is no barrier under English law to taking or using the document and deposition

discovery Applicants seek here. Bushell Decl., ¶ 20.

       Accordingly, this factor also weighs in favor of granting this Application.

               4.      The Discovery Sought is Not Unduly Intrusive or Burdensome

       Finally, the fourth Intel factor also weighs in favor of granting the Application because the

discovery Applicants seek is not “unduly intrusive or burdensome.” Intel, 542 U.S. at 265. The

ordinary standards under the Federal Rules of Civil Procedure determine the proper scope of §

1782 discovery. 28 U.S.C § 1782 (“To the extent that the order does not prescribe otherwise, the

testimony or statement shall be taken, and the document or other thing produced, in accordance

with the Federal Rules of Civil Procedure.”). In assessing this factor, “the court is guided by Rules

26 and 45, which govern third-party discovery.” In re Gushlak, 2011 WL 3651268, at *6

(E.D.N.Y. Aug. 17, 2011). Under Rule 26(b)(l), “[p]arties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs


                                                 10
           Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 13 of 14




of the case.” To determine whether such discovery nevertheless imposes an “undue burden,”

courts take into consideration factors such as “relevance, the need of the party for the documents,

the breadth of the document request, the time period covered by it, the particularity with which the

documents are described and the burden imposed.” See In re Gushlak, 2011 WL 3651268, at *6

(E.D.N.Y. Aug. 17, 2011).

       As demonstrated by the proposed subpoena submitted with this Application (Chaffetz

Decl., Ex. A), Applicants’ proposed discovery requests are narrowly-tailored to specific issues in

the English Proceeding, namely BGC Partners’s involvement in Ed Broking’s strategy in creating

a FAJS team and its recruitment of David Gordon and the other 20 Departing Employees. These

events occurred during a discrete six-month period between September 2019 and February 2020.

See Bushell Decl., ¶¶ 12-13. Applicants have tailored each of the requests to discover evidence of

BGC Partners’s participation in and knowledge of facts related to these events, which precipitated

the English Proceeding. Chaffetz Decl., Ex. A. Similarly, the deposition of BGC Partners’s

corporate representative will likewise be limited to the same narrowly-tailored subject matter

covering the events during the same discrete timeframe.           Id.; In re Application of 000

Promineftstroy, 134 F. Supp. 3d at 793 (single deposition covering discrete, identified events not

unduly burdensome).

       Accordingly, this factor weighs in favor of granting this Application.

IV.    Conclusion

       For the reasons stated above, Applicants respectfully request that this Court grant their

application for discovery in aid of foreign proceedings under 28 U.S.C. § 1782 and issue an ex

parte order authorizing Applicants to serve the proposed subpoena for documents and testimony

upon Respondent BGC Partners.



                                                11
         Case 1:20-mc-00254 Document 2 Filed 07/17/20 Page 14 of 14




Dated:   New York, New York
         July 17, 2020
                               Respectfully Submitted,


                               s/ Peter R. Chaffetz
                               Peter R. Chaffetz
                               Andrew L. Poplinger


                               CHAFFETZ LINDSEY LLP
                               1700 Broadway, 33rd Floor
                               New York, NY 10019
                               Tel. (212) 257-6960
                               Fax (212) 257-6950
                               peter.chaffetz@chaffetzlindsey.com

                               Attorneys for JLT Specialty Limited, Marsh Limited,
                               and Marsh Services Limited




                                      12
